Citation Nr: 9929760	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to financial assistance in the purchase of 
automobile adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on various periods of active duty for 
training between February 1960 and July 1970.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville Kentucky. 

The veteran testified at a video conference hearing before 
the undersigned Member of the Board in March 1999.  During 
the hearing the veteran clarified that the only benefit he 
was seeking was eligibility for financial assistance in the 
purchase of automobile adaptive equipment.  He stated that he 
was not seeking financial assistance in the purchase of an 
automobile.  At the hearing the veteran submitted additional 
evidence along with a waiver of review of that evidence by 
the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran has full range of motion of the knees and 
nearly full range of motion of the hips.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for assistance in the purchase of automobile adaptive 
equipment have not been met.  38 U.S.C.A. § 3902 (West 1991); 
38 C.F.R. § 3.808 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
The veteran seeks entitlement to a certificate of eligibility 
for assistance in the purchase of automobile adaptive 
equipment.  The veteran testified in March 1999 that he could 
not walk 50 yards without great pain.  He stated that on 
average he did not walk more than 25 feet at a time.  The 
veteran reported difficulty in driving a motor vehicle.  He 
could drive for a short distance but his legs would go numb 
and he would have to stop and get out and get his legs 
circulated again.  He reported that he had occasional 
difficulty in using the gas and brake pedals.  He stated that 
use of his legs while driving caused pain in his back.  The 
veteran used a scooter for most of his traveling and had 
already adapted his van with a lift for the scooter.

The record indicates that the veteran injured his back while 
on active duty for training in July 1963.  By rating action 
in October 1990 the veteran was granted service connection 
and a 40 percent rating for residuals of an injury of the 
lumbar spine with radiculopathy.  The RO granted the veteran 
a 60 percent rating for his low back disability effective 
from August 1994.  The veteran was granted a total rating due 
to individual unemployability effective from February 1996.  
The veteran's low back disability is his only service-
connected disability.

On VA examination in December 1994 the veteran reported that 
he had had five separate surgical procedures on his back, 
including a vertebral fusion.  He complained of continuous 
pain radiating to the legs, that he was unable to walk or sit 
for extended periods of time, that he needed a cane for 
ambulation, and that his right leg gave way.  Objectively the 
veteran ambulated with difficulty with a cane.  The right 
patella and right ankle jerk were absent.  

The veteran was afforded a VA examination in March 1996.  He 
complained of increasing low back pain which radiated into 
the right and left legs, worse on the right.  Objectively, 
the veteran ambulated with some difficulty using a cane.  The 
veteran had pain with straight leg raising bilaterally at 
twenty degrees.  The diagnoses were herniated nucleus 
pulposus with nerve root compression, severe limitation of 
motion of the lumbar spine, and sciatica.  

An October 1996 VA outpatient treatment record notes that the 
veteran reported doing some yard work, driving and grocery 
shopping.  He was independent in the activities of daily 
living.  The veteran walked with a cane for less than 1/2 a 
mile, limited by leg weakness and pain.  The veteran had 5/5 
strength in the right lower extremity and 4/5 in the left 
lower extremity.  The examiner recommended that the veteran 
be given an electric scooter.

On VA examination in February 1997 the veteran reported 
severe pain in the lower back and radiating into both lower 
extremities if he walked as much as 50 yards.  He had to have 
his wife lay out his clothes.  He could put on his shoes with 
great difficulty.  In addition to his spine condition the 
veteran had had a mild cardiovascular accident (CVA) which 
had lead to some weakness of the left upper arm.  The veteran 
had other major difficulties, including coronary artery 
disease and hypertension.  The veteran used an electrical 
wheelchair type apparatus.  The veteran reported that he 
walked with a cane most of time when he walked, which was 
seldom.  He could walk without a cane, but had difficulty 
maintaining weight on the right lower extremity.  Straight 
leg raising was limited to 10 degrees on the right and to 15 
degrees on the left.  The veteran dressed very slowly and had 
difficulty putting on his shoes.  Examination revealed that 
both knee jerks were present, the left greater than the 
right.  Both ankle jerks were absent.

On VA musculoskeletal examination in March 1999 the veteran 
was ambulatory with a cane.  Motor strength was 5/5 in both 
lower extremities.  Sensation to light touch was decreased 
from the knees to the ankles.  He was sensitive to sharp 
sensation.  Straight leg raising was limited to 30 degrees, 
bilaterally.  The veteran had full range of flexion of the 
hips limited by pain only.  He had 45 degrees of right hip 
abduction and 30 degrees of left hip abduction.  Hip 
adduction was 10 degrees, bilaterally.  The veteran had no 
difficulty with weight bearing.  The veteran had full range 
of motion of the knees.  Full knee flexion resulted in pain 
in the lumbar area.

A certificate of eligibility for financial assistance in the 
purchase of adaptive equipment requires ankylosis of one or 
both knees or one or both hips due to service connected 
disability.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(iv). 

The veteran has complained of occasional difficulty using the 
gas and brake pedals of his automobile.  He has been shown to 
have absent ankle jerks and slight loss of sensation to touch 
below the knees.  The record further reveals that he has been 
given an electric scooter by VA for assistance in locomotion.  
However, the medical evidence of record does not indicate 
that the veteran's service-connected low back disability 
results in such disability that is equivalent to ankylosis of 
one or both knees or one or both hips.  The medical records 
consistently show that the veteran can walk with a cane.  He 
has full range of motion of the knees and good range of 
motion of the hips.  The records have shown full or almost 
full motor strength of the lower extremities.  The Board 
finds that given the ability of the veteran to move his hips 
and knees as shown by the medical evidence, he can not be 
found to have the equivalent of ankylosis of a knee or a hip.  
Accordingly, the requirements for eligibility for financial 
assistance in the purchase of automobile adaptive equipment 
have not been met and his claim must be denied.


ORDER

Entitlement to financial assistance in the purchase of 
automobile adaptive equipment is denied.

		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

